Citation Nr: 1610340	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for cause of death and, if so, whether service connection for cause of death is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to April 1962.  The Veteran died in October 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Regarding the denial of service connection for cause of death by that rating decision, the Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2010 rating decision denied service connection for the Veteran's cause of death.  The Appellant did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the July 2010 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Appellant's claim of service connection for the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  The July 2010 decision that denied service connection for cause of death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted, and the Appellant's claim for entitlement to service connection for cause of death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the Veteran's cause of death was initially denied by a rating decision in July 2010.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Appellant did not appeal the decision, and thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In the July 2010 decision, the RO indicated that the Appellant's claim of service connection for the Veteran's cause of death was denied because evidence failed to show that his cause of death was related to his military service.

Evidence received since that decision includes a statement, in which the Appellant's representative asserts that the Veteran had in-service asbestos exposure which contributed to the Veteran's cause of death, i.e., coronary artery disease.  See December 2015 Appellant's brief at 4.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for cause of death.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim of service connection for cause of death is reopened, and to this extent only, the appeal is granted.

REMAND

In the December 2015 statement, the Appellant's representative contends that the Veteran's coronary artery disease, which was a cause of his death, is at least as likely as not due to his conceded in-service asbestos exposure.  Additionally, in the May 2014 Notice of Disagreement, the Appellant's representative contends that the Veteran's death is related to disease caused by in-service radiation exposure.  The March 2015 Statement of the Case reveals that the RO conceded both in-service asbestos and radiation exposure.  The Board notes that the Veteran's death certificate indicates the following conditions under cause of death: encephalopathy, congestive cardiomyopathy, and coronary artery disease.

Unfortunately in this case, the Veteran is now deceased, and thus, a new VA examination cannot be provided.  However, the record contains evidence received since the July 2010 rating decision, upon which the Board finds a VA opinion can be rendered.  Such evidence includes multiple lay statements, to include statements from the Appellant and her representative, as well as internet articles apparently pertaining to the Veteran's cause of death.

Furthermore, a June 2013 letter from a private physician, Kimberly N. McGrath, M.D., indicates that Dr. McGrath treated the Veteran for the last twelve years of his life and that the Veteran had several conditions, to include spindle cell cancer of the right breast and prostate cancer.  As treatment records from Dr. McGrath do not appear to be currently associated with the claims file, these records should be requested on remand, pursuant to VA's duty to assist, because they may be relevant to the Appellant's contentions, particularly with regard to radiation-related disease contributing to the Veteran's death.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Additionally, the claims file contains a Social Security Administration (SSA) inquiry (in Virtual VA) showing that the Veteran was receiving SSA benefits before his death.  Because the Veteran's SSA records do not appear to be currently associated with the claims file, they should be requested on remand because such records may be relevant to the Appellant's claim.

Then, a VA opinion that considers the all of the evidence of record and the Appellant's contentions regarding the Veteran's cause of death should be provided on remand because it would aid the Board in deciding the outcome of the instant appeal.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Additionally, because the Veteran's death certificate lists heart-related diseases under cause of death and the Veteran's service treatment records (STRs), dated July 24, 1947, include cardiac notes of precordial pain and occasional palpitations, the examiner's opinion should also address whether or not the Veteran's cause of death was directly related to his service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Appellant to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for any disease related to his death or related to any disease that the Appellant contends is related to the Veteran's in-service asbestos or radiation exposure.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  Specifically, obtain all of the Veteran's relevant treatment records from Kimberly N. McGrath, M.D.  If any requested records are unavailable, then the file should be annotated as such, and the Appellant should be so notified.  The Appellant should also be notified that she may submit the treatment records to VA herself if they are in her possession.

2.  Request from SSA any records pertaining to any application for disability benefits filed by the Veteran, to include the underlying medical evidence submitted with, or developed in connection with, the Veteran's SSA claims.  If any requested records are unavailable, then the file should be annotated as such, and the Appellant should be so notified.

3.  After associating the above records, if any, with the claims file, forward the claims file to a VA examiner with sufficient expertise to answer the questions below.  The claims file, including any electronic files, must be made available to and reviewed by the examiner.  The examiner should explain the medical basis for the conclusions reached.

a) Are any of the diseases that caused or contributed (substantially or materially) to the Veteran's death at least as likely as not (50 percent or greater probability) related to his military service, to include consideration of the precordial pain and palpitations noted in the Veteran's July 24, 1974, STRs?

b) Are any of the diseases that caused or contributed (substantially or materially) to the Veteran's death at least as likely as not (50 percent or greater probability) related to his military service, to include consideration of conceded in-service asbestos and radiation exposure and any asbestos-related lung disorder shown in the record and any radiation-related disorder, to include breast cancer and prostate cancer?

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


